NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                    Submitted May 21, 2008*
                                     Decided May 28, 2008

                                            Before

                              ILANA DIAMOND ROVNER, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No. 07‐3461

DENNY PATRIDGE and JUDY                              Appeal from the United States District
PATRIDGE,                                            Court for the Central District of Illinois.
           Plaintiffs‐Appellants,
                                                     No. 05‐2172
       v.
                                                     Michael P. McCuskey, 
J.K. HARRIS & COMPANY, LLC, et al.,                  Chief Judge.
       Defendants‐Appellees.


                                          O R D E R

      In this case brought pursuant to the district court’s diversity jurisdiction, Denny and
Judy Patridge sued J.K. Harris & Company, LLC, claiming that it breached its contract with
them and also that it and two of its employees, Bobbie Mickey and Larry Phillips,




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 07‐3461                                                                                 Page 2

defrauded them.  The district court granted summary judgment in favor of J.K. Harris,
Mickey, and Phillips, and the Patridges appeal.  We affirm.

        The relevant facts are not in dispute.  Denny Patridge owns an insurance business. 
In the mid‐1990s he diverted the income from his business to an off‐shore trust, which in
turn transferred the funds to a series of other trusts.  The last trust in the series purported to
“loan” the money back to Denny Patridge, although he never repaid these “loans.“  Neither
the Patridges (who file joint tax returns) nor the trusts paid taxes on any of this income.  In
1999 the Patridges received two letters from the Internal Revenue Service requesting
information about the trusts and telling them that their 1996 and 1997 tax returns were
going to be audited.  The Patridges refused to provide any information and did not
cooperate with the audit.  

         In January 2000 the Patridges received a Notice of Deficiency from the IRS, assessing
them approximately $177,000 in back taxes and penalties.  The notice also informed them
that they had 90 days to petition the Tax Court for a redetermination of the deficiency and
that if they failed to do so, they would have to pay the full amount.    

       In April 2000 the Patridges discussed their tax situation with Craig Carmichael and
Bobbie Mickey of J.K. Harris, a tax resolution company.  Carmichael and the Patridges
signed an Engagement Agreement, which states that J.K. Harris “will represent you with
the IRS in regard to your income tax audit for the year(s) ‘96 ‘97 <98> (Appeal).”  It goes on
to describe the work J.K. Harris was to perform: 

       Review Business Trust ‐ Appeal IRS Decision on Trust (If Applicable) 
       ‐‐‐Prepare for Audit Appeal (see above)
       Respond to IRS by 4/27/00 — Notify of P.O.A. ++
       Send 433A/B for possible pre‐qualification of O.I.C. @ end of appeals.

The acronym “E.M.T.” appears in the margin of the Agreement.

        Denny Patridge testified at his deposition that when he entered into the contract, he
understood that J.K. Harris would “appeal” the IRS’s determination by requesting an audit
reconsideration from the IRS.  An audit reconsideration allows the IRS to reexamine an
assessment of a tax deficiency if the taxpayer has not agreed to pay the assessment and the
Tax Court has not issued a final determination of tax liability.  See Internal Revenue Manual
§ 5.1.12.9.1; see also Baltic v. Comm’r, 129 T.C. 178, 183 (2007).  The Patridges both testified at
their depositions that they did not want to challenge the deficiency in the Tax Court because
one of Denny Patridge’s colleagues, who had established trusts similar to the Patridges’,
No. 07‐3461                                                                                 Page 3

had a bad experience there and was ordered to pay a sanction on top of his deficiency.  They
conveyed this to Carmichael, whose contemporaneous notes reflect the Patridges’ position
that they “DO NOT WANT TAX COURT.”

         J.K. Harris took steps to compile the information necessary to request an audit
reconsideration.  Larry Phillips met with IRS employees to discuss whether they would be
amenable to reopening the Patridges’ audit.  He then instructed the Patridges to draft a
letter to the IRS formally requesting a reopening.  It is unclear whether the letter was sent,
but the Patridges did send a letter to the Tax Court stating that they did not wish to file a
petition to reassess their deficiencies.  After reviewing the Patridges’ information about their
trusts, Phillips advised them that the IRS likely would conclude that the trust structure was
illegitimate, and so he advised the Patridges to file amended tax returns for 1996 and 1997. 
The couple disagreed and instead hired an attorney who advised them not to file amended
tax returns—advice that they have followed.  The Patridges stopped cooperating with J.K.
Harris, and they have not received an audit reconsideration.

       Eventually Denny Patridge was indicted for, and found guilty of, tax evasion, wire
fraud, and money laundering.  He was sentenced to 60 months’ imprisonment and ordered
to pay $168,000 in restitution.  We upheld his conviction.  United States v. Patridge, 507 F.3d
1092 (7th Cir. 2007).

       The Patridges then sued J.K. Harris, Mickey, and Phillips.  They claim that J.K.
Harris breached the Engagement Agreement by failing to file a petition with the Tax Court
seeking a redetermination of the amount of their deficiency.  They also claim that J.K. Harris
and Mickey committed fraud in the inducement by duping them into signing the
Agreement on the false premise that J.K. Harris would represent them in the Tax Court. 
Finally they claim that J.K. Harris, Mickey, and Phillips defrauded them by lying to prevent
them from discovering that J.K. Harris had breached the Agreement.

        The district court granted summary judgment to J.K. Harris, Mickey, and Phillips. 
The court assumed that the contract was ambiguous, but it concluded that the
uncontroverted extrinsic evidence showed that the parties agreed to pursue audit
reconsideration rather than to proceed in the Tax Court.  Thus, the court concluded that J.K.
Harris did not breach the Engagement Agreement by failing to file a petition in the Tax
Court.  It also determined that the Patridges had not put forward any evidence that Mickey
or Phillips had made any false statements, thus dooming the fraud claims.

        Our review of the district court’s decision is de novo, and we view all facts and draw
all reasonable inferences in favor of the Patridges.  See Cont’l Cas. Co. v. Nw. Nat’l Ins. Co.,
427 F.3d 1038, 1041 (7th Cir. 2005).  All parties agree that Illinois law controls their dispute.  
No. 07‐3461                                                                                  Page 4


        The Patridges first argue that the district court erred in assuming that the
Engagement Agreement was ambiguous and in concluding that J.K. Harris did not
undertake to represent the Patridges in the Tax Court.  In Illinois, whether a contract is
ambiguous is a question of law.  Regency Commercial Assocs., LLC v. Lopax, Inc., 869 N.E.2d
310, 316 (Ill. App. Ct. 2007).  Illinois courts will conclude that a contract is ambiguous “if it
is reasonably or fairly susceptible to more than one interpretation.”  Thomas v. Pearle Vision,
Inc., 251 F.3d 1132, 1137 (7th Cir. 2001); see Intersport, Inc. v. Nat’l Collegiate Athletic Ass’n,
No. 1‐07‐0626, 2008 WL 881295, at *5 (Ill. App. Ct. Mar. 26, 2008).  If the contract is
ambiguous, the parties may submit extrinsic evidence, including evidence of what they
discussed at the time they entered into the contract, to decipher its meaning.  See Regency,
869 N.E.2d at 316.  Generally, it is the job of the trier of fact to weigh the extrinsic evidence,
see Cont’l Cas. Co., 427 F.3d at 1041; see also William Blair & Co. v. FI Liquidation Corp., 830
N.E.2d 760, 769 (Ill. App. Ct. 2005), but if the extrinsic evidence is undisputed, the meaning
of an ambiguous contract can be decided as a matter of law, see Cont’l Cas. Co., 427 F.3d at
1041.

        The Engagement Agreement is ambiguous because it is not clear by its terms what
actions J.K. Harris agreed to undertake on behalf of the Patridges.  But we agree with the
district court that summary judgment was warranted because the undisputed facts show
that J.K. Harris did not agree to petition the Tax Court.  Both Denny and Judy Patridge
admitted that they told Carmichael that they did not want to proceed in the Tax Court
because they were afraid the Tax Court would treat them too harshly.  Denny Patridge
testified that, instead, he intended that J.K. Harris pursue audit reconsideration with the
IRS.  Moreover, Carmichael’s contemporaneous notes of his meetings with the Patridges
corroborate the Patridges’ testimony.  The Patridges offered no evidence that they told
anyone at J.K. Harris to file a petition in the Tax Court or that any employee promised to do
so.  Furthermore, there is no evidence that the Patridges complained when the deadline for
petitioning the Tax Court came and went without action.  To the contrary, they sent a letter
to the Tax Court stating they did not want to use that avenue to challenge their tax liability. 
And throughout the parties’ relationship, J.K. Harris pursued the audit reconsideration
strategy—Phillips met with the IRS, reviewed the Patridges’ financial records, and advised
them to file amended tax returns—without complaint or comment from the Patridges. 

        The Patridges argue that this interpretation would read the phrase “Respond to IRS
by 4/27/00” out of the contract, an outcome Illinois courts would disfavor.  See Regency, 869
N.E.2d at 316.  They contend that this date was the deadline for filing a petition with the Tax
Court and that the parties would not have included it unless they intended J.K. Harris to file
a petition in the Tax Court.  But this argument misapprehends the relationship between the
Tax Court and the IRS.  The Tax Court is not affiliated with the IRS, see 26 U.S.C. § 7441
No. 07‐3461                                                                             Page 5

(establishing the Tax Court as a court under Article I of the United States Constitution), and
“responding to” the IRS is not the procedure for petitioning the Tax Court, cf. 26 U.S.C.
§ 6213(a).  Furthermore, this date marked not only the last day to petition the Tax Court but
also the day the IRS would have billed the Patridges for the deficiency.  See 26 U.S.C.
6213(c).  Thus the date is consistent with the Patridges’ testimony that they wanted J.K.
Harris to pursue an audit reconsideration.

        The Patridges next insist that the term “E.M.T.”—which all parties agree refers to J.K.
Harris’s Emergency Management Team—evinces J.K. Harris’s assurance that it would bring
a challenge in the Tax Court.  The Patridges make much of the word “emergency” and insist
that the only emergency they were experiencing was the imminent deadline to file a petition
in the Tax Court.  But again, we cannot agree.  The Patridges’ tax situation had become
dire—they were to be billed for their tax deficiency within days of retaining J.K. Harris. 
Nothing suggests that their dispute with the IRS had to be resolved by resorting to the Tax
Court.  Rather, the uncontroverted evidence shows that the parties agreed to handle the
“emergency” not in the Tax Court but rather through audit reconsideration. 

        The Patridges further argue that the district court should not have granted summary
judgment on their claims of fraud and fraud in the inducement.  But they put forward no
evidence that anything Mickey or Phillips told them was false.  See Tricontinental Indus., Ltd.
v. PricewaterhouseCoopers, LLP, 475 F.3d 824, 841 (7th Cir. 2007); Regensburger v. China
Adoption Consultants, Ltd., 138 F.3d 1201, 1207 (7th Cir. 1998).  As we already have said, the
Patridges cannot establish that any J.K. Harris employee told them that the company would
file a petition in the Tax Court.  And although the Patridges insist that Mickey and Phillips
lied “to cover up the breach and for no other reason,” we already have determined that
there was no breach, and thus there was nothing for Mickey or Phillips to “cover up.”  

                                                                                  AFFIRMED.